DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2021 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over anticipated by Shinjo et al.(US 2016/0136976) in view of Asai et al.(US 2018/0327209).
Regarding claim 1, Shinjo et al teaches a recording apparatus (figs.17,18,1,2) comprising: 
a recording unit (15 figs.17-18) configured to perform recording on a recording medium (1) that is a long medium having a roll shape (figs.18); 
a supporting part (13 figs.18A,18B) disposed opposite to the recording unit and configured to support the recording medium; 
a cutting part (16 figs.18A,18B) configured to cut the long medium into a single sheet medium at a position downstream of the supporting part (13) in a conveyance direction of the recording medium (1); 
a guide member (82 figs.18A,18B) configured to guide the recording medium at a position downstream of the cutting part (16) in the conveyance direction; 
a winding unit (2b figs.18B) configured to wind up the long medium at a position downstream of the guide member in the conveyance direction (figs.18A,18B); and 
a medium housing unit (sheet basket 62 figs.17-18) configured to house the single sheet medium at a position downstream of the guide member in the conveyance direction (figs.17-18), wherein 
the guide member (82 figs.17-18) is displaceable to a first supporting position (fig.18A) in which the guide member (82) supports the recording medium being conveyed to the medium housing unit (62) and a second supporting position (fig.18B) in which the guide member (82) supports the long medium being conveyed to the winding unit (2b fig.18B), the second supporting position (fig.18B) being located above the first supporting position (fig.18A).
Shinjo et al does not explicitly teaches wherein the medium housing unit configured to be detachable.
However, Asai et al teaches recording apparatus (10 figs.1,5) including a medium housing unit (3 figs.1,5) configured to be detachable (fig.5A, paragraph 0058).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to modify the recording apparatus of Shinjo et al such that the medium housing is detachable based on the teaching of Asai et al to be able to easily remove discharged sheets piles even if the pile is heavy and/or large.   
Regarding claim 2, Shinjo et al as modified by Asai et al further teaches wherein when the guide member (82 figs.17-18 of Shinjo et al) is disposed at the first supporting position, the guide member supports and guides, to the medium housing unit (62), the single sheet medium (1) ejected to a side lower than a position where the supporting part supports the recording medium (fig.18A).
Regarding claim 3, Shinjo et al as modified by Asai et al further teaches wherein the medium housing unit (62 figs.17-18 of Shinjo et al) is provided at a position lower than the first supporting position of the guide member to house the single sheet medium (figs.17-18).
Regarding claim 4, Shinjo et al as modified by Asai et al further teaches wherein when the guide member (82 figs.17-18 of Shinjo et al) is disposed at the second supporting position, the guide member supports and guides, to the winding unit, the long medium at a height position where the supporting part supports the recording medium (figs.18A,18B).
Regarding claim 7, Shinjo et al as modified by Asai et al further teaches wherein in a state where the guide member (82 figs.17-18 of Shinjo et al) is disposed at the second supporting position, the guide member supports the single sheet medium (1) when the single sheet medium is supplied to the recording unit (15) from a downstream side in the conveyance direction (figs.18).
Regarding claim 8, Shinjo et al as modified by Asai et al further teaches wherein the guide member (82 figs.17-18 of Shinjo et al) is displaceable to an open position where the inside of the recording apparatus is accessible, the open position being located above the second supporting position.
	Regarding claim 9, Shinjo et al as modified by Asai et al further teaches wherein the guide member (82 figs.17-18 of Shinjo et al) includes a turning shaft at a position on an upstream side in the conveyance direction, and the guide member is displaced by being rotated around the turning shaft (figs.17-18).
	Regarding claim 10, Shinjo et al as modified by Asai et al further teaches a detection sensor (83 figs.17-18 of Shinjo et al) configured to detect a position of the guide member, wherein a notification is made when there is a mismatch between the position of the guide member and an output mode (figs.6,17-18; paragraphs 0051, 0123 of Shinjo et al).
	Regarding claim 11, Shinjo et al as modified by Asai et al further teaches an engaging part (engagement part of 82 engaging 82a figs.17-18 of Shinjo et al) provided in the guide member; and an engagement reception part (82a figs.17-18 of Shinjo et al) provided inside the recording apparatus and configured to receive the engaging part, wherein the guide member (82 figs.17-18 of Shinjo et al) is positioned at each position when the engaging part is engaged with the engagement reception part (figs.17-18).
	Regarding claim 12, Shinjo et al as modified by Asai et al further teaches a control unit (fig.6 of Shinjo et al) configured to control a displacement of the guide member (82 figs.17-18 of Shinjo et al); and a driving unit configured to displace the guide member to the first supporting position and the second supporting position, wherein the control unit (fig.6) displaces the guide member (82) to the first supporting position and the second supporting position by driving the driving unit in accordance with characteristics of the recording medium to be ejected (figs.6,18A,18B).
Regarding claim 13, Shinjo et al as modified by Asai et al further teaches wherein the control unit (fig.6 of Shinjo et al) determines the characteristics of the recording medium to be ejected, based on whether a cutting process is performed and/or whether the medium housing unit is attached (figs.6,18A,18B; paragraphs 0032,0068).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over anticipated by Shinjo et al as modified by Asai et al and further in view Verhofstad (US 9,242,486).
Regarding claim 5, Shinjo et al as modified by Asai et al substantially teaches the claimed invention guide wherein a curvature of a guide surface of the guide member configured to guide the long medium having a curvature.
Shinjo et al as modified by Asai et al do not explicitly shows an ejection roller pair at a position downstream of the cutting part.
However, Verhofstad teaches recording apparatus including an ejection roller (ejection roller downstream of 238 figs.2-5) pair at a position downstream of the cutting part (238 figs.2-5).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to modify the recording apparatus of Shinjo et al as modified by Asai et al to include such ejection roller pair based on the teaching of Verhofstad to better facilitate discharging of sheet downstream of the printhead and the cutter.  
Regarding claim 6, Shinjo et al as modified by Asai et al and Verhofstad further teaches wherein in a state where the guide member (82 figs.17-18 of Shinjo et al) is disposed at the second supporting position, the guide member guides the long medium at a height position where the ejection roller pair (ejection roller figs.2-5 of Verhofstad as applied above) sandwiches the long medium.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/Primary Examiner, Art Unit 2853